EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Authorization for this examiner’s amendment was given in an interview with Clare Hartnett (Reg. No. 35,185) on 7/14/2022.
PLEASE AMEND CLAIM 1 AS FOLLOWS, AND CANCEL CLAIM 3:
1.	(Currently Amended) A system comprising:
	one or more processors; and 
	a memory that stores one or more programs that are configured to be executed by the one or more processors, the one or more programs including instructions that:
	train a synthesis procedure to learn one or more program transformations from a semi-supervised dataset of examples and additional inputs obtained on-the-fly from a text document during an edit session, wherein a program transformation is a rule that represents edits made to an input that produce a semantically-equivalent output, wherein the semi-supervised dataset includes unsupervised additional inputs automatically-inferred from the text document during the edit session without user feedback; and
	utilize the synthesis procedure to automatically generate at least one code edit suggestions based on a learned program transformation during the edit session, wherein the at least one code edit suggestion is used to replace existing source code.

3.	(Canceled) 

Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the cited prior art of record does not disclose nor fairly suggest the claimed system, method, and device for automatically-inferring unsupervised inputs without user feedback for inclusion in a semi-supervised dataset used for making code edit suggestions which produce semantically-equivalent output code. All pending claims are allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D COYER whose telephone number is (571)270-5306. The examiner can normally be reached on Monday-Friday 12pm-10pm Eastern Time. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ryan D. Coyer/Primary Examiner, Art Unit 2191